 Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 1 of 19 PageID #:10948




                           UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF ILLINOIS


UNION ASSET MANAGEMENT HOLDING             )   Case No. 1:19-cv-01339
AG AND SJUNDE AP-FONDEN,                   )
Individually and on Behalf of All Others   )   ECF Case
Similarly Situated,                        )
                                           )   Honorable Robert M. Dow, Jr.
                     Plaintiffs,           )
                                           )
       v.                                  )
                                           )
THE KRAFT HEINZ COMPANY, et al.,           )
                                           )
                     Defendant.
                                           )
                                           )

RICHARD MERRITTS, derivatively on behalf )     Case No. 1:20-cv-02071
of THE KRAFT HEINZ COMPANY,              )
                                         )
                   Plaintiff,            )     Honorable Martha M. Pacold
                                         )
      vs.                                )
                                         )
3G CAPITAL, INC., et al.,                )
                                         )
                   Defendants.
                                         )
      – and –                            )
                                         )
 THE KRAFT HEINZ COMPANY,                )
                                         )
                   Nominal Defendant.    )
                                         )
                                         )
[Caption continued on following page.]

             PLAINTIFFS STEPHEN SILVERMAN’S AND DALE WATERS’
            REPLY MEMORANDUM IN SUPPORT OF THEIR MOTION FOR
               APPOINTMENT OF LEAD PLAINTIFF AND COUNSEL
 Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 2 of 19 PageID #:10949




DALE WATERS, Derivatively on Behalf of   )   Case No. 1:20-cv-02072
Nominal Defendant THE KRAFT HEINZ        )
COMPANY,                                 )   Honorable Harry D. Leinenweber
                                         )
                   Plaintiff,            )
                                         )
      vs.                                )
                                         )
ALEXANDER BEHRING, et al.,               )
                                         )
                   Defendants.
                                         )
      – and –                            )
                                         )
THE KRAFT HEINZ COMPANY,                 )
                                         )
                   Nominal Defendant.    )
                                         )
                                         )
In re KRAFT HEINZ SHAREHOLDER            )   Case No. 1:20-cv-02259
DERIVATIVE LITIGATION                    )
                                         )   Honorable Virginia M. Kendall

STEVEN HILL, Derivatively on Behalf of   )   Case No. 1:20-cv-02280
THE KRAFT HEINZ COMPANY,                 )
                                         )   Honorable John J. Tharp, Jr.
                   Plaintiff,            )
                                         )
      vs.                                )
                                         )
GREGORY E. ABEL, et al.,                 )
                                         )
                   Defendants.
                                         )
      – and –                            )
                                         )
THE KRAFT HEINZ COMPANY,                 )
                                         )
                   Nominal Defendant.    )
                                         )
                                         )
     Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 3 of 19 PageID #:10950



                                                TABLE OF CONTENTS

                                                                                                                                     Page


I.       INTRODUCTION ...............................................................................................................1

II.      ARGUMENT .......................................................................................................................2

         A.         Merritts Is Not a More Adequate Plaintiff than Silverman and Waters ..................2

                    1.        Silverman’s and Waters’ Complaints Are More Comprehensive
                              than Merritts’ ...............................................................................................3

                    2.        Merritts Has Not Demonstrated Any Greater Vigor than Silverman
                              and Waters ...................................................................................................6

         B.         HGT Does Not Have the Experience or Resources Offered by Silverman’s
                    and Waters’ Counsel ................................................................................................7

         C.         Silverman’s and Waters’ Counsel Did Not Exclude Merritts’ Counsel;
                    HGT Chose to Exclude Itself ...................................................................................8

III.     CONCLUSION ....................................................................................................................9




                                                                 - iii -
4826-6078-1500.v1
  Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 4 of 19 PageID #:10951



                                                  TABLE OF AUTHORITIES

                                                                                                                                            Page

CASES

In re Del Monte Food Co. S’holders Litig.,
    2010 Del Ch. LEXIS 255 (Del. Ch. Dec. 31, 2010) ..................................................................7

Iron Workers Mid-S. Pension Fund v. Oberhelman,
    2014 U.S. Dist. LEXIS 158103 (C.D. Ill. Nov. 7, 2014) .......................................................6, 7

King v. Verifone Holdings, Inc.,
   994 A.2d 354 (Del. Ch. 2010)....................................................................................................7

Pyott v. La. Mun. Police Emps.’ Ret. Sys.,
   74 A.3d 612, (Del. 2013) .......................................................................................................1, 6

Ret. Fund v. White,
    2012 U.S. Dist. LEXIS 51932 (N.D. Ill. Apr. 13, 2012) ...........................................................7

South v. Baker,
   62 A.3d 1 (Del. Ch. 2012)..........................................................................................................7

STATUTES, RULES AND REGULATIONS

15 U.S.C.
   §78j(b) ........................................................................................................................................3
   §78n............................................................................................................................................3
   §78n(a) .......................................................................................................................................3
   §78u-4 ........................................................................................................................................3




                                                                      - iv -
4826-6078-1500.v1
     Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 5 of 19 PageID #:10952




I.       INTRODUCTION

         Plaintiffs Steven Silverman and Dale Waters respectfully submit this Reply in support of

their motion to be appointed as lead plaintiffs and appointment of Robbins Geller Rudman & Dowd

LLP (“Robbins Geller”) and Glancy Prongay & Murray LLP (“GPM”) as lead counsel, and in

opposition to plaintiff Richard Merritts’ motion for appointment as lead plaintiff and the Law

Offices of Hung G. Ta, Esq. PLLC (“HGT”) as lead counsel. Merritts erroneously contends that he

should be appointed as the sole lead plaintiff because he is the most adequate representative of all the

plaintiffs who filed derivative actions and that he has retained the best counsel of all of the law firms

representing the plaintiffs.

         Merritts asserts that he alone obtained documents through a pre-suit books and records

production by The Kraft Heinz Company (“Kraft Heinz” or the “Company”) and used them to craft

his complaint. Again, Merritts is incorrect. In fact, Waters not only made a 8 Del. Ch. §220

(“§220”) document demand earlier than Merritts, but also utilized such documents as the basis of the

Waters’ complaint. Merritts similarly misapprehends the law around the use of §220 inspection

demands and fails to acknowledge the Delaware Supreme Court categorically rejected the argument

that counsel is inadequate if they do not engage in pre-suit discovery. See Pyott v. La. Mun. Police

Emps.’ Ret. Sys., 74 A.3d 612, 618 (Del. 2013).

         Moreover, in February 2020, Merritts’ counsel, Ta, unsuccessfully made exactly the same

argument he makes here before the Delaware Court of Chancery seeking to be appointed lead

counsel in a related Delaware Kraft Heinz derivative action. There, the Delaware Court rejected

Ta’s arguments and appointed firms other than HGT to lead that action. Scorned, HGT then

dismissed the Delaware action only to re-file here and now repeats those same rejected arguments

hoping for better luck before this Court. HGT’s complaint was not superior in Delaware Chancery

Court and it is not superior here.
                                                   1
4826-6078-1500.v1
  Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 6 of 19 PageID #:10953




        Further, Merritts has not established that his choice of lead counsel is superior to that of

Robbins Geller and GPM. Robbins Geller and GPM both have significant resources and depth of

experience successfully prosecuting complex, multi-jurisdictional shareholder representative actions.

Infra, at §II.B. A comparison of firm resumes demonstrates that Merritts’ selected counsel cannot

match the experience or resources of either Robbins Geller or GPM, let alone both firms combined.

To be sure, the interests of all plaintiffs and their counsel should be considered. The proposed

leadership of Robbins Geller and GPM has the unanimous support of firms representing the six

plaintiffs other than Merritts.

        Merritts claims that Waters is attempting to “cut out” Merritts by withdrawing from their

joint motion for leadership and joining Silverman’s motion. Not so, Waters and Silverman

attempted to include Merritts in the agreed organization. The original Merritts/Waters motion was

filed before the consolidated derivative case led by Silverman was transferred to this Court and the

filing of the Hill action in this Court. Waters’ agreement to prosecute this consolidated action with

Silverman is based on the benefit of working together and building consensus among all of the

plaintiffs. HGT has chosen to exclude itself from the coterie of plaintiffs.

        Accordingly, Silverman and Waters should be appointed lead plaintiff and their counsel,

Robbins Geller and GPM, as lead counsel.

II.     ARGUMENT

        A.          Merritts Is Not a More Adequate Plaintiff than Silverman and Waters

        Merritts argues that he should be appointed sole lead plaintiff because he is the most

“adequate” plaintiff. His argument hinges on his mistaken assertion that he was the only one to file a

books and records demand under §220 and therefore has, in his subjective judgment, a better




                                                  2
4826-6078-1500.v1
    Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 7 of 19 PageID #:10954




complaint. ECF No. 250 (“Merritts’ Resp.”) at 8-12. A comparison of the Merritts Complaint with

the Silverman and Waters Complaints reveals that they are superior to the Merritts Complaint. 1

                    1.   Silverman’s and Waters’ Complaints Are More
                         Comprehensive than Merritts’

        Silverman’s and Waters’ complaints are more comprehensive than Merritts’ complaint

because they name important defendants that Merritts did not, and allege claims overlooked by

Merritts. The Silverman Complaint was the first derivative complaint to allege federal claims and is

84 pages. See ECF No. 239-2. The Waters Complaint was the first derivative complaint to allege

federal claims based on a §220 production and is 96 pages. See ECF No. 229-2. The Merritts

Complaint, drafted with the benefit of the federal claims alleged in both the Silverman and Waters

Complaints, is less comprehensive at 61 pages. ECF No. 250-2.

        Silverman alleges claims for breach of fiduciary duty, unjust enrichment and contribution for

violations of §§10(b) and 21D of the Securities Exchange Act of 1934 (“Exchange Act”). ECF No.

239-2. Waters alleges claims for breach of fiduciary duty, violations of §14 of the Exchange Act and

contribution under §10(b) of the Exchange Act. ECF No. 229-2. The Merritts Complaint only

alleges claims for breach of fiduciary duty and contribution under §10(b) of the Exchange Act, but

not unjust enrichment or violations of §14(a) of the Exchange Act. ECF No. 250-2.

        The Silverman and Waters Complaints each name as defendants Vince Garlati, the

Company’s Global Controller and Principal Accounting Officer, and Christopher Skinger, Garlati’s

predecessor. Inexplicably, although Merritts focuses on the contents of a memorandum produced by

Garlati and the alleged misstatements center on Kraft Heinz’s accounting and internal controls, the

1
     See In re Kraft Heinz S’holder Derivative Litig., No. 1:20-cv-02259, Consolidated Verified Shareholder
Derivative Complaint for Breach of Fiduciary Duty, Unjust Enrichment, and Contribution for Violations of
the Federal Securities Laws (W.D. Pa.) (the “Silverman Complaint”) (ECF No. 239-2); Waters v. Behring, et
al., No. 1:20-cv-00346-RGA, Verified Shareholder Derivative Complaint (D. Del.) (the “Waters Complaint”)
(ECF No. 229-2); Merritts v. 3G Capital, Inc., et al., 1:20-cv-02071, Verified Shareholder Derivative
Complaint (N.D. Ill.) (the “Merritts Complaint”) (ECF No. 250-2).

                                                    3
4826-6078-1500.v1
    Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 8 of 19 PageID #:10955




Merritts Complaint fails to name Garlati or Skinger as a defendant. Merritts’ Resp. at 9; ECF No.

250-2. By objective measures, therefore, the Silverman and Waters Complaints are more complete:

they allege more detailed claims and name critical defendants missed by Merritts.

        Unable to address these deficiencies, Merritts argues that his complaint is superior by a

subjective measure: He asserts that his claim for insider trading against 3G Capital is the most

artfully drafted. Merritts’ Resp. at 6-8. However, Merritts acknowledges, as he must, that the

insider trading claim is “pleaded by all competing movants.” Merritts’ Resp. at 6. According to

Merritts, even though all movants pled the claim, he should be appointed lead plaintiff because only

he alleged the facts necessary to “unquestionably” plead the elements of the claim – a bold claim

indeed by someone whose chosen counsel has apparently never served as sole lead counsel in a

complex shareholder derivative action. Id. at 7. And, as with any subjective characterization,

reasonable minds can, and do, disagree. 2

        Notably, the Delaware Court of Chancery recently disagreed with the very same assertion

that Merritts’ attorneys best presented an insider trading claim. On February 7, 2020, Merritts’

attorneys, representing a different plaintiff, moved to be appointed lead counsel in a shareholder

derivative litigation against Kraft pending in the Delaware Court of Chancery. See Application for

Appointment of Lead Plaintiffs and Co-Lead Counsel by Plaintiffs Mary Nell Legg Family Trust, et

al., In re Kraft Heinz Co. Derivative Litig., No. 2019-0587-AGB (Del. Ch. Feb. 14, 2020), attached

hereto as Exhibit A. As here, HGT argued that while all movants had alleged the insider trading

claim, only HGT pled the claim sufficiently enough to withstand a motion to dismiss. Compare

Merritts’ Resp. at 7-8 with Ex. A at 11-12 (same argument, at times verbatim); see also Merritts’

Resp. at 8 and Ex. A at 13 (verbatim). The Delaware Court of Chancery saw it differently. On

2
   Merritts also overlooks that none of the claims will be tested until after the filing of an amended
consolidated pleading.

                                                  4
4826-6078-1500.v1
    Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 9 of 19 PageID #:10956




March 13, 2020, Vice Chancellor Bouchard appointed other plaintiffs and counsel to leadership

roles, specifically holding that the superior complaints were filed by other counsel. Order at 4, In re

Kraft Heinz Co. Derivative Litig., No. 2019-0587-AGB (Del. Ch. March 13, 2020), attached hereto

as Exhibit B. By now, HGT certainly knows there is nothing particularly unique or proprietary

about its insider trading allegations because it attempted to convince Vice Chancellor Bouchard of

the same and failed. Having lost the leadership contest in the Delaware Chancery Court, Merritts’

counsel has come to this Court repeating the same, rejected arguments hoping for better luck.

        Aside from having been rejected by another court, Merritts’ argument also ignores key

allegations in the Waters Complaint. For example, according to Merritts, his complaint is superior

because he alleges facts related to a memorandum produced by defendant Garlati that supports an

inference of scienter as to 3G Capital. Merritts’ Resp. at 7-8. But in his opening motion, Merritts

already conceded that “Merritts’ and Waters’ counsel identified critical internal Kraft Heinz

memoranda and presentations demonstrating that defendants had knowledge of the facts underlying

the $15.4 [billion] impairment” and that both “the Merritts and Waters complaints, spanning nearly

70 and 100 pages, respectively are supported by nonpublic documents produced in response to the

220 Demands.” ECF No. 232-1 at 7; see also id. at 8 (indicating that Merritts and Waters both

obtained and alleged “the Company’s internal memoranda and presentations, which show that

defendants were aware of the facts underlying the February 21, 2019 $15.4 billion impairment six

months earlier”); see also ECF No. 229-2, ¶¶55-104 (redacting substantial allegations in support of

Board Knowledge). 3 Undermining his argument is Merritts’ failure to name Garlati as a defendant




3
     All emphasis is added unless otherwise noted.

                                                     5
4826-6078-1500.v1
    Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 10 of 19 PageID #:10957




while simultaneously asserting that Garlati’s memorandum contained important information.

Merritts’ Resp. at 9. 4

         Merritts’ complaint contains less allegations than Silverman’s and Waters’ complaints, fails

to name important defendants and lacks claims alleged in Silverman’s and Waters’ complaints. The

Merritts Complaint is not superior to the pleadings of Silverman and Waters, and HGT’s attempt for

a second bite at the apple should be rejected.

                    2.    Merritts Has Not Demonstrated Any Greater Vigor than
                          Silverman and Waters

         Merritts argues that he has demonstrated greater “vigor” in pursuit of the derivative claims he

asserts solely because he made a pre-suit demand for the production of books and records pursuant

to §220. His argument fails for two reasons.

         First, Waters demonstrated greater vigor by making a document demand long before

Merritts. Waters sought documents from Kraft Heinz in April 2019 and filed his complaint before

Merritts, so Merritts clearly has not prosecuted the case with greater vigor.

         Second, Silverman filed his action ten months before Merritts and has already engaged in

significant litigation organizing the transferred actions and opposing a motion to transfer. Merritts’

assertion that Silverman somehow cannot serve as lead plaintiff because he did not first make a

books and records demand is contrary to Delaware law. Pyott, 74 A.3d at 618 (“There is no record

support for the trial court’s premise that stockholders who file quickly, without bringing a §220

books and records action, are a priori acting on behalf of their law firms instead of the

corporation.”). Nor does federal law require a shareholder to pursue corporate books and records


4
   Merritts’ remaining arguments for the superiority of his complaint are no more persuasive.
While Merritts suggests that the securities class action plaintiffs specifically sought unsealing of was
only his complaint (Merritts’ Resp. at 1), they actually asked the Court to unseal both the Waters and
Merritts Complaints without differentiating between them. ECF No. 234.

                                                   6
4826-6078-1500.v1
 Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 11 of 19 PageID #:10958




before filing a derivative complaint. Iron Workers Mid-S. Pension Fund v. Oberhelman, 2014 U.S.

Dist. LEXIS 158103, at *8-*11 (C.D. Ill. Nov. 7, 2014) (noting that an inspection demand is not a

prerequisite to filing a plenary case and appointing Robbins Geller as lead counsel); Chester Cty.

Emps.’ Ret. Fund v. White, 2012 U.S. Dist. LEXIS 51932, at *5 n.2 (N.D. Ill. Apr. 13, 2012). The

absurd result of Merritts’ contention is that no derivative case could be brought against a Delaware

corporation without making a books and records demand; a result not supported by statute or case

law.

        Merritts also erroneously contends that a litigation strategy that foregoes a books and records

request is somehow tantamount to disloyalty. Merritts’ Resp. at 6. This is neither Delaware nor

federal law, however. Pyott, 74 A.3d at 618; Chester Cty. Emps.’ Ret. Fund, 2012 U.S. Dist. LEXIS

51932, at *5 n.2; Iron Workers Mid-S. Pension Fund, 2014 U.S. Dist. LEXIS 158103, at *9.

Merritts’ reliance on cases such as King v. Verifone Holdings, Inc., 994 A.2d 354, 364 (Del. Ch.

2010) and South v. Baker, 62 A.3d 1 (Del. Ch. 2012) that pre-date Pyott is as misplaced as it is

unavailing.

        B.          HGT Does Not Have the Experience or Resources Offered by
                    Silverman’s and Waters’ Counsel

        When considering appointment of lead counsel, the Court should consider more than just a

willingness to act as lead counsel. Instead, the Court should make a clear-eyed assessment of the

abilities and resources brought to bear during the prosecution of an action. In re Del Monte Food

Co. S’holders Litig., 2010 Del Ch. LEXIS 255, at *13 (Del. Ch. Dec. 31, 2010). There is no doubt

that Robbins Geller and GPM have significantly more experience and have served as lead counsel

litigating more cases with greater recoveries than HGT. Compare Robbins Geller’s and GPM’s

resumes with the HGT resume. See ECF No. 239-12; ECF No. 232-2, Exhibits A, B. HGT




                                                  7
4826-6078-1500.v1
 Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 12 of 19 PageID #:10959




apparently has never been designated by a court as sole lead counsel, let alone in a complex, multi-

party, multi-jurisdictional shareholder derivative action.

        With respect to the resources of counsel, Silverman and Waters expect that the prosecution of

this derivative litigation will require the commitment of skilled attorneys, consultants and

investigators over a lengthy period of time. Defendants are very well financed, represented by

experienced defense counsel, and are certain to expend vast resources defending against the claims.

Robbins Geller and GPM have demonstrated ability to meet any and all staffing requirements

through their own firms and the firms that have supported their proposed leadership structure.

Further, as the consolidated action is being prosecuted on a contingent basis, Robbins Geller and

GPM are prepared to meet the financial investment necessary to effectively litigate the derivative

claims, which they anticipate will be significant. HGT is a far smaller firm and the consolidated case

will be hindered if forced to rely on fewer staff and financial resources.

        C.          Silverman’s and Waters’ Counsel Did Not Exclude Merritts’ Counsel;
                    HGT Chose to Exclude Itself

        Merritts’ counsel incorrectly argues that he will be “cut out” of work on this case unless he is

appointed lead counsel. Merritts’ Resp. at 15. Not so. Waters supported the proposed Silverman

and Waters leadership structure not because he would somehow get a better position (Waters was

proposed as lead plaintiff under both leadership applications) or “cut out” anyone, but rather because

“it is the most inclusive and best satisfies the standards by which leadership should be established for

the consolidated action.” ECF No. 246. The other plaintiffs were consulted, and the Silverman and

Waters leadership structure received their support. See id. HGT, on the other hand, chose to exclude

itself from the rest of plaintiffs’ counsel.




                                                   8
4826-6078-1500.v1
 Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 13 of 19 PageID #:10960




III.    CONCLUSION

        For these reasons, plaintiffs Silverman and Waters respectfully request that they be appointed

as lead plaintiffs and their counsel, Robbins Geller and GPM, be appointed as lead counsel.

Plaintiffs further request leave to file their consolidated complaint within 30 days of the entry of an

order appointing leadership.

DATED: May 8, 2020                              ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                JAMES E. BARZ (IL Bar # 6255605)
                                                FRANK A. RICHTER (IL Bar # 6310011)




                                                                  FRANK A. RICHTER



                                                200 South Wacker Drive, 31st Floor
                                                Chicago, IL 60606
                                                Telephone: 312/674-4674
                                                312/674-4676 (fax)
                                                jbarz@rgrdlaw.com
                                                frichter@rgrdlaw.com

                                                ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                DARREN J. ROBBINS
                                                BENNY C. GOODMAN III
                                                ERIK W. LUEDEKE
                                                655 West Broadway, Suite 1900
                                                San Diego, CA 92101
                                                Telephone: 619/231-1058
                                                619/231-7423 (fax)
                                                drobbins@rgrdlaw.com
                                                bennyg@rgrdlaw.com
                                                eluedeke@rgrdlaw.com

                                                JOHNSON FISTEL, LLP
                                                MICHAEL I. FISTEL JR.
                                                40 Powder Springs Street
                                                Marietta, GA 30064

                                                  9
4826-6078-1500.v1
 Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 14 of 19 PageID #:10961




                                      Telephone: 470/632-6000
                                      770/200-3101 (fax)
                                      michaelf@johnsonfistel.com

                                      LAW OFFICE OF ALFRED G.
                                        YATES, JR., P.C.
                                      ALFRED G. YATES, JR.
                                      300 Mt. Lebanon Blvd., Suite 206-B
                                      Pittsburgh, PA 15234
                                      Telephone: 412/391-5164
                                      412/471-1033 (fax)
                                      yateslaw@aol.com

                                      Counsel for Stephen Silverman and Charlotte
                                      Hays

                                      THE WEISER LAW FIRM, P.C.
                                      ROBERT B. WEISER
                                      JAMES M. FICARO
                                      22 Cassatt Avenue
                                      Berwyn, PA 19312
                                      Telephone: 610/225-2677
                                      610/408-8062 (fax)
                                      rw@weiserlawfirm.com
                                      jmf@weiserlawfirm.com

                                      RM LAW P.C.
                                      RICHARD A. MANISKAS
                                      1055 Westlakes Drive, Suite 300
                                      Berwyn, PA 19312
                                      Telephone: 484/324-6800
                                      rmaniskas@rmclasslaw.com

                                      Counsel for Plaintiff Vladimir Gusinsky Revocable
                                      Trust




                                       10
4826-6078-1500.v1
 Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 15 of 19 PageID #:10962




                                      ROBBINS LLP
                                      BRIAN J. ROBBINS
                                      CRAIG W. SMITH
                                      STEVEN R. WEDEKING
                                      5040 Shoreham Place
                                      San Diego, CA 92122
                                      Telephone: 619/525-3990
                                      619/525-3991 (fax)
                                      brobbins@robbinsllp.com
                                      csmith@robbinsllp.com
                                      swedeking@robbinsllp.com

                                      Counsel for Plaintiff Ian Green


                                      CARLSON LYNCH, LLP
                                      KYLE A. SHAMBERG
                                      KATRINA CARROLL
                                      111 W. Washington Street, Suite 1240
                                      Chicago, IL 60602
                                      Telephone: 312/750-1265
                                      kcarroll@carlsonlynch.com
                                      kshamberg@carlsonlynch.com

                                      GAINEY McKENNA & EGLESTON
                                      Thomas J. McKenna
                                      Gregory M. Egleston
                                      501 Fifth Avenue, 19th Floor
                                      New York, NY 10017
                                      Telephone: 212/983-1300
                                      212/983-0383 (fax)
                                      tjmckenna@gme-law.com
                                      gegleston@gme-law.com

                                      Counsel for Plaintiff Steven Hill




                                       11
4826-6078-1500.v1
 Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 16 of 19 PageID #:10963




                                      GLANCY PRONGAY & MURRAY LLP
                                      MATTHEW M. HOUSTON
                                      BENJAMIN I. SACHS-MICHAELS
                                      712 Fifth Avenue
                                      New York, New York 10019
                                      Telephone: 212/935-7400
                                      212/756-3630 (fax)
                                      mhouston@glancylaw.com
                                      bsachsmichaels@glancylaw.com

                                      Counsel for Dale Waters




                                       12
4826-6078-1500.v1
 Case: 1:19-cv-01339 Document #: 256 Filed: 05/08/20 Page 17 of 19 PageID #:10964




                                  CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on May 8, 2020, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ FRANK A. RICHTER
                                                    FRANK A. RICHTER

                                                    ROBBINS GELLER RUDMAN
                                                          & DOWD LLP
                                                    200 South Wacker Drive, 31st Floor
                                                    Chicago, IL 60606
                                                    Telephone: 312/674-4674
                                                    312/674-4676 (fax)

                                                    E-mail: FRichter@rgrdlaw.com




4826-6078-1500.v1
5/8/2020 Case: 1:19-cv-01339 Document     #:LIVE,
                                     CM/ECF  256Ver
                                                  Filed:
                                                    6.3.2 - 05/08/20       Page
                                                            U.S. District Court,    18 ofIllinois-
                                                                                 Northern    19 PageID #:10965
Mailing Information for a Case 1:19-cv-01339 Hedick v. Kraft Heinz Company et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Abe Alexander
      Abe.Alexander@blbglaw.com,MichaelB@blbglaw.com,Khristine.DeLeon@blbglaw.com,managingclerk@blbglaw.com,Scott.Foglietta@blbglaw.com,Matthew.Mahad

      Naumon A Amjed
      namjed@ktmc.com,4980043420@filings.docketbird.com,mswift@ktmc.com

      Stefan Howard Atkinson
      stefan.atkinson@kirkland.com

      Jonathan Christian Bunge
      jonathanbunge@quinnemanuel.com,amandamcguire@quinnemanuel.com,calendar@quinnemanuel.com

      Robert N Cappucci
      rcappucci@entwistle-law.com,sriegert@entwistle-law.com

      William A. Clareman
      wclareman@paulweiss.com,mao_fednational@paulweiss.com

      Alan Francis Curley
      acurley@robinsoncurley.com,nkaspar@robinsoncurley.com,nball@robinsoncurley.com

      C. Philip Curley
      pcurley@robinsoncurley.com,nkaspar@robinsoncurley.com,nball@robinsoncurley.com

      Robert E. Earles
      bobby.earles@kirkland.com

      Andrew Ehrlich
      aehrlich@paulweiss.com,mao_fednational@paulweiss.com

      Andrew J Entwistle
      aentwistle@entwistle-law.com,asher@entwistle-law.com,BBrodeur@Entwistle-Law.com,efilings@entwistle-law.com

      Robert C Finkel
      rfinkel@wolfpopper.com,fqian@wolfpopper.com

      Carol V Gilden
      cgilden@cohenmilstein.com,afarra@cohenmilstein.com,eberelovich@cohenmilstein.com,jreiser@cohenmilstein.com,lhoeksema@cohenmilstein.com,lposner@cohenm

      Gabriel Gillett
      GGillett@jenner.com,docketing@jenner.com

      Sandra C Goldstein
      sandra.goldstein@kirkland.com,sandra-goldstein-3843@ecf.pacerpro.com,kenymanagingclerk@kirkland.com,michelle.denny@kirkland.com

      Salvatore J. Graziano
      Salvatore@blbglaw.com,managingclerk@blbglaw.com

      Nathan A Hasiuk
      nhasiuk@ktmc.com,5519791420@filings.docketbird.com

      George A. Hedick, Jr
      geobobb@msn.com

      Claire Gorman Kenny
      cgkenny@mgklaw.com,arodriguez@mgklaw.com

      Phillip C Kim
      pkim@rosenlegal.com

      Daniel J Kramer
      dkramer@paulweiss.com,mao_fednational@paulweiss.com

      Carl V. Malmstrom
      malmstrom@whafh.com

      Joshua A. Materese
      jmaterese@ktmc.com,8181147420@filings.docketbird.com

      Lauren McGinley
      lmcginley@ktmc.com,6996313420@filings.docketbird.com

      Michael H. Moirano
      mmoirano@mgklaw.com,arodriguez@mgklaw.com

      Kevin Michael Neylan
      kevin.neylan@kirkland.com

https://ecf.ilnd.uscourts.gov/cgi-bin/MailList.pl?792029550326777-L_1_0-1                                                                             1/2
5/8/2020       Case: 1:19-cv-01339 Document  #:LIVE,
                                        CM/ECF  256Ver
                                                     Filed:
                                                       6.3.2 - 05/08/20       Page
                                                               U.S. District Court,    19 ofIllinois-
                                                                                    Northern    19 PageID #:10966
      Sharan Nirmul
      snirmul@ktmc.com,gcastaldo@ktmc.com,7363952420@filings.docketbird.com,3369561420@filings.docketbird.com,mswift@ktmc.com,lhindmarsh@ktmc.com

      Dean Nicholas Panos
      dpanos@jenner.com,KAlbert@jenner.com,docketing@jenner.com,jmerkouris@jenner.com

      Laura Helen Posner
      lposner@cohenmilstein.com

      Julie Goldsmith Reiser
      jreiser@cohenmilstein.com

      Frank Anthony Richter
      frichter@rgrdlaw.com,E_File_SD@rgrdlaw.com,CReis@ecf.courtdrive.com,creis@rgrdlaw.com

      Sean Michael Riegert
      sriegert@entwistle-law.com

      John Michael Robinson
      johnrobinson@quinnemanuel.com,calendar@quinnemanuel.com,carmenkerkstra@quinnemanuel.com

      Richard A. Russo , Jr
      rrusso@ktmc.com,6902234420@filings.docketbird.com

      Andrew Mitchell Sher
      asher@entwistle-law.com

      Katherine M. Sinderson
      KatieM@blbglaw.com,Michelle.Leung@blbglaw.com,Preya.Gopaul@blbglaw.com

      Howard Steven Suskin
      hsuskin@jenner.com,docketing@jenner.com

      Thomas A. Zimmerman , Jr
      tom@attorneyzim.com,judy@attorneyzim.com,firm@attorneyzim.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Robert                 C. Finkel
Wolf Popper, LLP
845 Third Avenue
12th Floor
New York, NY 10022

Laurence             Rosen
The Rosen Law Firm, P.A.
275 Madison Avenue, 40th Floor
New York, NY 10116




https://ecf.ilnd.uscourts.gov/cgi-bin/MailList.pl?792029550326777-L_1_0-1                                                                                                  2/2
